Exhibit 10.98

Execution Version

SBA COMMUNICATIONS CORPORATION

$500,000,000 3.875% Senior Notes due 2027

Purchase Agreement

May 19, 2020

Citigroup Global Markets Inc.

As Representative of the several

Initial Purchasers listed on

Schedule 1 hereto

c/o Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

Ladies and Gentlemen:

SBA Communications Corporation, a Florida corporation (the “Company”), proposes
to issue and sell to the several initial purchasers listed on Schedule 1 hereto
(collectively, the “Initial Purchasers”), for whom you are acting as
Representative (the “Representative”), $500,000,000 aggregate principal amount
of its 3.875% Senior Notes due 2027 (the “Securities”). The Securities will be
issued under the Indenture (as the same may be amended, supplemented, waived or
otherwise modified from time to time in accordance with the terms thereof to the
date hereof, the “Base Indenture”), dated as of February 4, 2020, between the
Company and U.S. Bank National Association, as trustee (the “Trustee”), and the
supplemental indenture, to be dated as of the Closing Date (as defined in
Section 2(c)) (the “Supplemental Indenture” and, together with the Base
Indenture, the “Indenture”), between the Company and U.S. Bank National
Association, as trustee.

The Company has previously issued $1,000,000,000 aggregate principal amount of
its 3.875% Senior Notes due 2027 (the “Existing Notes”) under the Base
Indenture. The Securities constitute an offering of “Additional Notes” (as such
term is defined in the Base Indenture) under the Base Indenture. Except as
otherwise disclosed in the Time of Sale Information and the Final Offering
Memorandum (each as defined below), the Securities will have terms identical to
the Existing Notes and will be treated as a single class of securities for all
purposes under the Indenture.

The Securities will be offered and sold to the Initial Purchasers without being
registered under the Securities Act of 1933, as amended (the “Securities Act”),
in reliance upon an exemption therefrom.

Holders of the Securities (including the Initial Purchasers and their direct and
indirect transferees) will be entitled to the benefits of a Registration Rights
Agreement,



--------------------------------------------------------------------------------

to be dated the Closing Date and substantially in the form attached hereto as
Exhibit A (the “Registration Rights Agreement”), pursuant to which the Company
will agree to file a registration statement with the Securities and Exchange
Commission (the “Commission”) relating to an offer to exchange the Securities
for an issue of securities registered with the SEC, which we refer to as the
Exchange Securities, with terms identical to the Securities (except that the
Exchange Securities will not be subject to restrictions on transfer or to any
increase in annual interest rate) or alternatively under certain circumstances
will agree to file a shelf registration statement with the Commission relating
to resales of the Securities.

The Company hereby confirms its agreement with the Initial Purchasers concerning
the purchase and sale of the Securities, as follows:

1.    Offering Memorandum. The Company has prepared a preliminary offering
memorandum, dated May 19, 2020 (the “Preliminary Offering Memorandum”), and will
prepare an offering memorandum, dated the date hereof (the “Final Offering
Memorandum”), setting forth information concerning the Company and the
Securities. Copies of the Preliminary Offering Memorandum have been, and copies
of the Final Offering Memorandum will be, delivered by the Company to the
Initial Purchasers pursuant to the terms of this Purchase Agreement (the
“Agreement”). The Company hereby confirms that it has authorized the use of the
Preliminary Offering Memorandum, the other Time of Sale Information (as defined
below) and the Final Offering Memorandum in connection with the offering and
resale of the Securities by the Initial Purchasers in the manner contemplated by
this Agreement.

Capitalized terms used but not defined herein shall have the meanings given to
such terms in the Preliminary Offering Memorandum. References herein to the
Preliminary Offering Memorandum, the Time of Sale Information and the Final
Offering Memorandum shall be deemed to refer to and include any document
incorporated by reference therein.

At or prior to the time when sales of the Securities were first made or
confirmed by the Initial Purchasers (the “Time of Sale”), the following
information shall have been prepared (collectively, the “Time of Sale
Information”): the Preliminary Offering Memorandum, as supplemented and amended
by the written communications listed on Annex A hereto.

2.    Purchase and Resale of the Securities by the Initial Purchasers. The
Company agrees to issue and sell the Securities to the several Initial
Purchasers as provided in this Agreement, and each Initial Purchaser, on the
basis of the representations, warranties and agreements set forth herein and
subject to the conditions set forth herein, agrees, severally and not jointly,
to purchase from the Company the principal amount of Securities set forth
opposite that Initial Purchaser’s name in Schedule 1 hereto, plus any additional
principal amount of Securities which such Initial Purchaser may become obligated
to purchase pursuant to the provisions of Section 8, at a purchase price equal
to 98.500% of the principal amount of the Securities (the “Purchase Price”),
plus accrued interest and amortization of original issue discount, if any, from
and including February 4, 2020, to the Closing Date.

 

2



--------------------------------------------------------------------------------

(a)    The Company understands that the Initial Purchasers intend to offer the
Securities for resale on the terms set forth in the Time of Sale Information and
the Final Offering Memorandum. Each Initial Purchaser, severally and not jointly
represents, warrants and agrees with the Company that:

(i)    it is a qualified institutional buyer (a “QIB”) within the meaning of
Rule 144A under the Securities Act (“Rule 144A”) and an accredited investor
within the meaning of Rule 501(a) under the Securities Act;

(ii)    it is purchasing the Securities pursuant to an exemption under the
Securities Act;

(iii)    it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D under the Securities Act (“Regulation D”) or in any manner
involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act; and

(iv)    it has solicited offers and will solicit offers for the Securities only
from, and has offered and sold and will offer, sell and deliver the Securities
only:

(A)    within the United States to persons whom it reasonably believes to be
QIBs in transactions pursuant to Rule 144A or if any such person is buying for
one or more institutional accounts for which such person is acting as fiduciary
or agent, only when such person has represented to it that each such account is
a QIB to whom notice has been given that such sale is being made in reliance on
Rule 144A; or

(B)    in accordance with the restrictions set forth in Annex C.

(b)    The Company acknowledges and agrees that, subject to the terms and
conditions of this Agreement, the Initial Purchasers may offer and sell
Securities to or through any affiliates of the Initial Purchasers and that any
such affiliate may offer and sell Securities purchased by it to or through the
Initial Purchasers.

(c)    Payment for the Securities shall be made by wire transfer in immediately
available funds to the account specified by the Company to the Initial
Purchasers at the offices of Simpson Thacher & Bartlett LLP, 425 Lexington
Avenue, New York, New York at 10:00 a.m., New York City time, on May 26, 2020,
or at such other time or place on the same or such other date, not later than
the fourth (4th) Business Day after May 19, 2020, as the Initial Purchasers and
the Company may agree upon in writing. The time and date of such payment for the
Securities is referred to herein as the “Closing Date.”

(d)    Certificates for the Securities shall be in global form, registered in
such names and in such denominations as you shall request in writing not later
than one (1)

 

3



--------------------------------------------------------------------------------

full Business Day prior to the Closing Date. The certificates evidencing the
Securities shall be delivered to you on the Closing Date, for the account of the
Initial Purchasers, with any documentary stamp taxes or other taxes payable in
connection with the issuance of the Securities to the Initial Purchasers duly
paid by the Company, against payment of the Purchase Price therefor.

(e)    The Company acknowledges and agrees that each Initial Purchaser is acting
solely in the capacity of an arm’s length contractual counterparty to the
Company with respect to the offering of Securities contemplated hereby
(including in connection with determining the terms of the offering) and not as
a financial advisor or a fiduciary to, or an agent of, the Company or any other
person. Additionally, neither the Representative nor any other Initial Purchaser
is advising the Company or any other person as to any legal, tax, investment,
accounting or regulatory matters in any jurisdiction. The Company shall consult
with its own advisors concerning such matters and shall be responsible for
making its own independent investigation and appraisal of the transactions
contemplated hereby, and neither the Representative nor any other Initial
Purchaser has any responsibility or liability to the Company with respect
thereto. Any review by the Representative or any Initial Purchasers of the
Company and the transactions contemplated hereby or other matters relating to
such transactions will be performed solely for the benefit of the Representative
or such Initial Purchasers and shall not be on behalf of the Company or any
other person.

(f)    Each Initial Purchaser agrees that, prior to or simultaneously with the
confirmation of sale by the Initial Purchaser to any purchaser of any of the
Securities purchased by the Initial Purchaser from the Company pursuant hereto,
the Initial Purchaser shall furnish to that purchaser a copy of the Time of Sale
Information. In addition to the foregoing, each Initial Purchaser acknowledges
and agrees that the Company, and for purposes of the opinions to be delivered to
the Initial Purchasers pursuant to Section 6(i) and (j), counsel for the Company
and for the Initial Purchasers, respectively, may rely upon the accuracy of the
representations and warranties of each Initial Purchaser and its compliance with
its agreements contained in this Section 2 (including Annex C hereto), and each
Initial Purchaser hereby consents to such reliance.

3.    Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with, each Initial Purchaser that:

(a)    Preliminary Offering Memorandum, Time of Sale Information and Final
Offering Memorandum. The Preliminary Offering Memorandum, as of its date, did
not, the Time of Sale Information, at the Time of Sale, did not, and at the
Closing Date will not, and the Final Offering Memorandum, as of the date hereof
and as of the Closing Date will not, contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that the Company makes no representation or warranty with
respect to any information contained in or omitted from the Preliminary Offering
Memorandum, any Time of Sale Information or the Final Offering Memorandum in
reliance upon and in conformity with written information

 

4



--------------------------------------------------------------------------------

relating to the Initial Purchasers furnished to the Company by or on behalf of
the Initial Purchasers through the Representative expressly for use in the
Preliminary Offering Memorandum, the Time of Sale Information or the Final
Offering Memorandum (the “Initial Purchasers’ Information”), which information
is identified in Section 15.

(b)    Additional Written Communications. The Company (including its agents and
representatives, other than the Initial Purchasers in their capacity as such)
has not made, used, prepared, authorized, approved or referred to and will not
prepare, make, use, authorize, approve or refer to any written communication
that constitutes an offer to sell or solicitation of an offer to buy the
Securities (each such communication by the Company or its agents and
representatives (other than a communication referred to in clauses (i) and (ii)
below) an “Issuer Written Communication”) except for (i) the Preliminary
Offering Memorandum and the Final Offering Memorandum, (ii) the documents listed
on Annex A hereto, including a term sheet substantially in the form of Annex B
hereto, which constitute part of the Time of Sale Information, (iii) any
electronic roadshow, and (iv) other written communications, in each case used in
accordance with Section 4(c).

(c)    Incorporated Documents. The documents incorporated by reference in the
Time of Sale Information and the Final Offering Memorandum, when they were filed
with the Commission, conformed or will conform, as the case may be, in all
material respects to the requirements of the Securities Exchange Act of 1934, as
amended, and the applicable rules and regulations of the Commission thereunder
(the “Exchange Act”), and none of such documents contained an untrue statement
of a material fact or omitted to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; and any further documents so filed and incorporated by
reference in the Time of Sale Information and the Final Offering Memorandum,
when such documents are filed with the Commission, will conform in all material
respects to the requirements of the Exchange Act, and did not and will not
contain an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

(d)    Financial Statements. The summary historical financial data and
consolidated historical financial statements of the Company, together with the
related notes thereto, included or incorporated by reference in each of the Time
of Sale Information and the Final Offering Memorandum fairly present the
financial position of the Company and its subsidiaries at the respective dates
indicated and the results of their operations and the changes in their cash
flows for the respective periods indicated, in each case in accordance with
generally accepted accounting principles (“GAAP”) consistently applied
throughout such periods. The other financial information and data included or
incorporated by reference in each of the Time of Sale Information and the Final
Offering Memorandum are, in all material respects, accurately presented and
prepared on a basis consistent with such financial statements and the books and
records of the Company and its subsidiaries.

 

5



--------------------------------------------------------------------------------

(e)    No Material Adverse Change. Neither the Company nor any of its
subsidiaries has sustained, since the date of the latest audited financial
statements included or incorporated by reference in each of the Time of Sale
Information and the Final Offering Memorandum, any material loss or interference
with its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, otherwise than as set forth or contemplated in each of the Time
of Sale Information and the Final Offering Memorandum; and, since such date,
neither the Company nor any of its subsidiaries has incurred any liability or
obligation, direct or contingent, or entered into any transaction, in each case
not in the ordinary course of business, and that is material to the Company and
its subsidiaries, taken as a whole, otherwise than as set forth or contemplated
in each of the Time of Sale Information and the Final Offering Memorandum; and,
since such date, there has been no dividend or distribution of any kind,
declared, set aside for payment, paid or made by the Company and there has been
no change in the capital stock or long-term debt of the Company or its
subsidiaries on a consolidated basis or any material adverse change, or any
development involving a prospective material adverse change, in or affecting the
business, properties, rights, assets, management, consolidated financial
position, stockholders’ equity, results of operations, or prospects of the
Company and its subsidiaries taken as a whole, in each case otherwise than as
set forth or contemplated in each of the Time of Sale Information and the Final
Offering Memorandum.

(f)    Organization and Good Standing. The Company is duly incorporated and
validly existing and in good standing under the laws of Florida with all
requisite corporate power and authority to own, lease and operate its properties
and to conduct its business as described in each of the Time of Sale Information
and the Final Offering Memorandum, and is duly registered and qualified to
conduct its business and is in good standing in each jurisdiction or place where
the nature of its properties or the conduct of its business requires such
registration or qualification, except to the extent that the failure to be duly
registered or qualified or in good standing, would not, individually or in the
aggregate, have caused a material adverse effect on the business, properties,
rights, assets, management, consolidated financial position, stockholders’
equity, results of operations or prospects, of the Company and its subsidiaries
taken as a whole (a “Material Adverse Effect”), and none of the subsidiaries of
the Company other than (i) SBA Telecommunications, LLC, (ii) SBA Senior Finance,
LLC, (iii) SBA Senior Finance II LLC, (iv) SBA Guarantor LLC, (v) SBA Holdings,
LLC, (vi) SBA 2012 TC Assets, LLC, (vii) Brazil Shareholder I LLC, and
(viii) SBA Torres Brasil Ltda (collectively, the “Significant Subsidiaries”) is
a “significant subsidiary” as such term is defined in Rule 405 under the
Securities Act.

(g)    Subsidiaries. Each of the subsidiaries of the Company is duly organized
and validly existing and in good standing under the laws of the jurisdiction of
its organization, with all requisite power and authority to own, lease and
operate its properties and is duly registered and qualified to conduct its
business and is in good standing in each jurisdiction or place where the nature
of its properties or the conduct of its business requires such registration or
qualification, except where the failure to be duly registered or qualified would
not, individually or in the aggregate, have caused a

 

6



--------------------------------------------------------------------------------

Material Adverse Effect. The Company and its subsidiaries, taken as a whole,
conduct their business as described in each of the Time of Sale Information and
the Final Offering Memorandum.

(h)    Capitalization of the Company. The Company has an authorized
capitalization as set forth in each of the Time of Sale Information and the
Final Offering Memorandum under the heading “Capitalization”, and all of the
issued shares of capital stock of the Company have been duly and validly
authorized and issued, are fully paid and non-assessable, and conform in all
material respects to the description thereof contained in each of the Time of
Sale Information and the Final Offering Memorandum.

(i)    Capitalization of the Company’s Subsidiaries. All of the issued shares of
capital stock of each subsidiary of the Company have been duly authorized and
validly issued and are fully paid and non-assessable, are owned directly or
indirectly by the Company, and (except as set forth in each of the Time of Sale
Information and the Final Offering Memorandum) are free and clear of all liens,
encumbrances, equities, claims or adverse interests.

(j)    Full Power. The Company has full right, power and authority to execute
and deliver this Agreement, the Securities, the Supplemental Indenture, the
Exchange Securities and the Registration Rights Agreement (collectively, the
“Transaction Documents”), and the Company has full right, power and authority to
perform its obligations (x) hereunder and thereunder and (y) under the Base
Indenture; and, as of the Closing Date, all corporate action required to be
taken for the due and proper authorization, execution, issuance and delivery of
each of the Transaction Documents and the consummation of the transactions
contemplated thereby has been or will have been duly and validly taken.

(k)    The Indenture.

(1) The Base Indenture constitutes a valid and legally binding instrument of the
Company, enforceable against the Company in accordance with its terms, subject,
as to enforcement, to bankruptcy, insolvency, reorganization and similar laws
relating to or affecting creditors’ rights and to general equity principles.

(2) The Supplemental Indenture has been duly authorized by the Company and when
duly executed and delivered in accordance with its terms by each of the other
parties thereto, will constitute a valid and legally binding instrument of the
Company, enforceable against the Company in accordance with its terms, subject,
as to enforcement, to bankruptcy, insolvency, reorganization and similar laws
relating to or affecting creditors’ rights and to general equity principles; on
the Closing Date, the Indenture will conform in all material respects to the
requirements of the Trust Indenture Act of 1939, as amended (the “Trust
Indenture Act”), and the rules and regulations of the Commission applicable to
an indenture that is qualified thereunder; and the Indenture conforms in all
material respects to the descriptions thereof in each of the Time of Sale
Information and the Final Offering Memorandum.

 

7



--------------------------------------------------------------------------------

(l)    The Securities. The Securities have been duly authorized by the Company
and, when duly executed, authenticated, issued and delivered by the Company and
paid for by the Initial Purchasers pursuant to this Agreement and duly
authenticated by the Trustee will have been duly executed, authenticated, issued
and delivered and will constitute valid and legally binding obligations of the
Company entitled to the benefits provided by the Indenture, and will be
enforceable in accordance with their terms, subject, as to enforcement, to
bankruptcy, insolvency, reorganization and similar laws relating to or affecting
creditors’ rights and to general equity principles, and the Securities conform
in all material respects to the descriptions thereof in each of the Time of Sale
Information and the Final Offering Memorandum.

(m)    Purchase and Registration Rights Agreements. This Agreement has been duly
and validly authorized, executed and delivered by the Company; and the
Registration Rights Agreement has been duly and validly authorized by the
Company and on the Closing Date will be duly executed and delivered by the
Company and, when duly executed and delivered in accordance with its terms by
each of the parties thereto, will constitute a valid and legally binding
agreement of the Company enforceable against the Company in accordance with its
terms, subject, as to enforcement, to bankruptcy, insolvency, reorganization and
similar laws relating to or affecting rights and to general equity principles,
and except that rights to indemnity and contribution thereunder may be limited
by applicable law and public policy.

(n)    The Exchange Securities. On the Closing Date, the Exchange Securities
will have been duly authorized by the Company and, when duly executed,
authenticated, issued and delivered as contemplated by the Registration Rights
Agreement, will be duly and validly issued and outstanding and will constitute
valid and legally binding obligations of the Company, as issuer, enforceable
against the Company in accordance with their terms, subject, as to enforcement,
to bankruptcy, insolvency, reorganization and similar laws relating to or
affecting rights and to general equity principles, and will be entitled to the
benefits of the Indenture.

(o)    Descriptions of the Transaction Documents. Each Transaction Document
conforms in all material respects to the description thereof contained in each
of the Time of Sale Information and the Final Offering Memorandum. The
statements set forth in each of the Time of Sale Information and the Final
Offering Memorandum under the caption “Description of Notes,” insofar as they
purport to constitute a summary of the material terms of the Securities or
contracts and other documents, and under the caption “Material United Stated
Federal Income Tax Considerations,” insofar as they purport to constitute
summaries of the statutes, rules or regulations described therein, constitute
accurate summaries of the terms of the Securities or contracts and other
documents or such statutes, rules and regulations in all material respects.

(p)    No Violation or Default. Neither the Company nor any of its Significant
Subsidiaries (i) is in violation of its organizational documents, (ii) is in
default, and no event has occurred which, with notice or lapse of time or both,
would constitute such a default, in the due performance or observance of any
term, covenant or condition contained in any indenture, mortgage, deed of trust,
loan agreement or other agreement

 

8



--------------------------------------------------------------------------------

or instrument to which it is a party or by which it is bound or to which any of
its properties or assets is subject or (iii) is in violation of any statute or
any judgment, order, rule or regulation of any court or arbitrator or
governmental agency or body having jurisdiction over the Company or any of its
subsidiaries or any of their properties or assets, other than, a default or
violation described in clauses (ii) and (iii) which is not reasonably likely to
have, individually or in the aggregate, a Material Adverse Effect.

(q)    No Conflicts. The execution, delivery and performance by the Company of
each of the Transaction Documents, the issuance and sale of the Securities and
compliance by the Company with this Agreement and the consummation of the
transactions contemplated by the Transaction Documents will not conflict with,
or result in a breach or violation of any of the terms or provisions of, or
(including with the giving of notice or the lapse of time or both) constitute a
default under (i) or result in the termination, modification or acceleration of,
or result in the creation or imposition of any lien, charge or encumbrance upon
any property, right or asset of the Company or any of its subsidiaries pursuant
to any indenture (including, without limitation, the Base Indenture), mortgage,
deed of trust, loan agreement or other agreement or instrument to which the
Company or any of its subsidiaries is a party or by which the Company or any of
its subsidiaries is bound or to which any of the properties or assets of the
Company or any of its subsidiaries is subject, (ii) the provisions of the
charter, by-laws or other organizational documents of the Company or any of its
subsidiaries, (iii) any internal policy of the Company or any of its
subsidiaries or (iv) to the knowledge of the Company, any statute or any order,
rule or regulation of any court or governmental agency or body having
jurisdiction over the Company or any of its subsidiaries or any of their
properties or assets, except in the cases of clause (i) or (iv), such breaches,
violations or defaults that in the aggregate would not have, individually or in
the aggregate, a Material Adverse Effect and would not materially adversely
affect the consummation of the transactions contemplated under this Agreement.

(r)    No Consents Required. No consent, approval, authorization or order of, or
filing or registration with, any court or arbitrator or governmental agency or
body is required for the execution, delivery and performance by the Company of
each of the Transaction Documents, the issuance, authentication, sale and
delivery of the Securities in accordance with the terms and conditions of the
Indenture and compliance by the Company with the terms thereof and the
consummation of the transactions contemplated by the Transaction Documents,
including the use of proceeds therewith as described in the Time of Sale
Information and the Final Offering Memorandum, except for such consents,
approvals, authorizations, orders, filings and registrations or qualifications
as may be required (i) under applicable state securities laws in connection with
the purchase and resale of the Securities by the Initial Purchasers and
(ii) with respect to the Exchange Securities under the Securities Act, the Trust
Indenture Act and applicable state securities laws as contemplated by the
Registration Rights Agreement.

(s)    No Legal Impediment to Issuance. No action has been taken and no statute,
rule, regulation or order has been enacted, adopted or issued by any
governmental agency or body which prevents the issuance of the Securities in

 

9



--------------------------------------------------------------------------------

accordance with the terms and conditions of the Indenture or suspends the sale
of the Securities in any jurisdiction; no injunction, restraining order or order
of any nature by any federal or state court of competent jurisdiction has been
issued with respect to the Company or any of its subsidiaries which would
prevent or suspend the issuance, authentication, sale or delivery of the
Securities or the use of the Time of Sale Information or the Final Offering
Memorandum in any jurisdiction; no action, suit or proceeding is pending against
or, to the best knowledge of the Company, threatened against or affecting the
Company or any of its subsidiaries before any court or arbitrator or any
governmental agency, body or official, domestic or foreign, which could
reasonably be expected to interfere with or adversely affect the issuance of the
Securities or in any manner reasonably draws into question the validity or
enforceability of any of the Transaction Documents or any action taken or to be
taken pursuant thereto; and the Company has complied with any and all requests
by any securities authority in any jurisdiction for additional information to be
included in the Time of Sale Information and the Final Offering Memorandum.

(t)    Legal Proceedings. There are no legal or governmental or regulatory
investigations, actions, demands, claims, suits, arbitrations, inquiries or
proceedings pending or, to the knowledge of the Company or any of its
subsidiaries, threatened against the Company or any of its subsidiaries or to
which any of its properties is subject, that are not disclosed in the Time of
Sale Information and the Final Offering Memorandum and which are reasonably
likely to have, individually or in the aggregate, a Material Adverse Effect or
to materially affect the issuance of the Securities.

(u)    Independent Accountants. Ernst & Young LLP, who have certified certain
financial statements of the Company and its subsidiaries, whose report appears
in the Form 10-K incorporated by reference into the Time of Sale Information and
the Final Offering Memorandum and who have delivered the initial letter referred
to in Section 6(h), are independent public accountants as required by the
Securities Act and the applicable rules and regulations of the Commission
thereunder and were independent accountants under the rules and regulations of
the Public Company Accounting Oversight Board during the periods covered by the
financial statements on which they issued a report and which are incorporated by
reference into the Time of Sale Information and the Final Offering Memorandum.

(v)    Title to Real and Personal Property. The Company and each of its
subsidiaries have good, valid and, to the extent the construct exists under
applicable law, marketable title in fee simple to or a leasehold, subleasehold,
easement, usufruct, possessory rights or similar interest in all real property
and good and valid title to all personal property owned by them, in each case
free and clear of all liens, encumbrances, defects, equities or claims except
for liens described in each of the Time of Sale Information and the Final
Offering Memorandum or such as do not materially affect the value of such
property and do not materially interfere with the use made and proposed to be
made of such property by the Company and its subsidiaries; all assets held under
lease by the Company and its subsidiaries are held by them under valid,
subsisting and enforceable leases, with such exceptions as are not material and
do not materially interfere with the use made and proposed to be made of such
assets

 

10



--------------------------------------------------------------------------------

by the Company and its subsidiaries taken as a whole; and the present and
contemplated use of the assets owned or leased by the Company and its
subsidiaries for the operation of towers is in compliance in all material
respects with all applicable zoning ordinances and regulations and other laws
and regulations except where failure so to comply would not, individually or in
the aggregate, result, or create reasonable risk of resulting, in a Material
Adverse Effect.

(w)    Title to Intellectual Property. The Company and each of its subsidiaries
own or possess adequate rights to use all patents, patent applications,
trademarks, service marks, trade names, trademark registrations, service mark
registrations, domain names and other source indicators, copyrights, inventions
and copyrightable works, know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures) and licenses necessary for the conduct of their respective
businesses and have no reason to believe that the conduct of their respective
businesses will conflict with, and have not received any notice of any claim of
conflict with, any such rights of others, in each case except as could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(x)    Licenses. The Company and each of its subsidiaries possess all licenses
and sub-licenses, certificates, permits and other authorizations issued by, and
have made all declarations and filings with, the appropriate federal, state,
local or foreign governmental or regulatory authorities that are necessary for
the ownership or lease of their respective properties or the conduct of their
respective businesses as described in each of the Time of Sale Information and
the Final Offering Memorandum, except where the failure to possess or make the
same would not, individually or in the aggregate, have a Material Adverse
Effect; and except as described in each of the Time of Sale Information and the
Final Offering Memorandum, neither the Company nor any of its subsidiaries has
received notice of any revocation or modification of any such license,
certificate, permit or authorization or has any reason to believe that any such
license, sub-license, certificate, permit or authorization will not be renewed
in the ordinary course, except where such modification, revocation or
non-renewal would not, individually or in the aggregate, have a Material Adverse
Effect.

(y)    No Undisclosed Relationships. No material relationship, direct or
indirect, exists between or among the Company and its Significant Subsidiaries
on the one hand, and the directors, officers, stockholders, affiliates,
customers or suppliers of the Company and their Significant Subsidiaries on the
other hand, that would be required by the Securities Act to be described in a
registration statement filed with the Commission and that is not so described in
each of the Time of Sale Information and the Final Offering Memorandum.

(z)    Investment Company Act. Neither the Company nor any of its subsidiaries
is, and after giving effect to the offer and sale of the Securities and the
application of the proceeds therefrom as described under “Use of Proceeds” in
each of the Time of Sale Information and the Final Offering Memorandum will be,
an “investment company” or a company “controlled” by an “investment company”
within the meaning of, and subject to regulation under, the Investment Company
Act of 1940, as amended, and the rules and regulations of the Commission
thereunder.

 

11



--------------------------------------------------------------------------------

(aa)    Taxes. Each of the Company and its subsidiaries has filed all U.S.
federal, state, local and foreign income and franchise tax returns required to
be filed through the date hereof and has paid all taxes due except where such
failure would not, individually or in the aggregate, have a Material Adverse
Effect, and no tax deficiency has been determined adversely to the Company or
any of its subsidiaries nor does the Company or any of its subsidiaries have any
knowledge of any tax deficiency which, if determined adversely to the Company,
or any of its subsidiaries, would, individually or in the aggregate, have a
Material Adverse Effect.

(bb)    FCC and FAA Matters. The Company and its subsidiaries (i) have duly and
timely filed all material reports, registrations and other material filings, if
any, which are required to be filed by it or any of its subsidiaries under the
Communications Act of 1934, any similar or successor federal statute, and the
rules of the Federal Communications Commission (the “FCC”) thereunder or any
other applicable law, rule or regulation of any governmental authority,
including the FCC and the Federal Aviation Authority (the “FAA”), other than
such filings for which the failure to file would not, individually or in the
aggregate, result, or would not, individually or in the aggregate, be reasonably
likely to result, in a Material Adverse Effect and (ii) are in compliance with
all such laws, rules, regulations and ordinances, including those promulgated by
the FCC and the FAA, other than such compliance for which the failure to comply
would not, individually or in the aggregate, result, or would not, individually
or in the aggregate, be reasonably likely to result, in a Material Adverse
Effect. All information provided by or on behalf of the Company or any affiliate
in any material filing, if any, with the FCC and the FAA relating to the
business of the Company and its subsidiaries was, to the knowledge of such
person at the time of filing, complete and correct in all material respects when
made, and the FCC and the FAA have been notified of any substantial or
significant changes in such information as may be required in accordance with
applicable requirements of law. The industry-related, tower-related and
customer-related data and estimates included or incorporated by reference in
each of the Time of Sale Information and the Final Offering Memorandum are based
on or derived from sources which the Company believes to be reliable and
accurate. For each existing tower of the Company (or of its subsidiaries) not
yet registered with the FCC where registration will be required, the FCC’s grant
of an application for registration of such tower will not have a significant
environmental effect as defined under Section 1.1307(a) of the FCC’s rules.

(cc)    No Labor Disputes. Neither the Company nor any of its subsidiaries is
involved in any strike or labor dispute with any group of employees, and, to the
knowledge of the Company or any of its subsidiaries, no such action or dispute
is threatened, which might be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(dd)    Compliance With Environmental Laws. There has been no storage, disposal,
generation, manufacture, refinement, transportation, handling or treatment of

 

12



--------------------------------------------------------------------------------

toxic wastes, hazardous wastes or hazardous substances by the Company or any of
its subsidiaries (or, to the knowledge of the Company any of its predecessors in
interest) at, upon or from any of the property now or previously owned or leased
by the Company or any of its subsidiaries in violation of any applicable law,
ordinance, rule, regulation, order, judgment, decree or permit or which would
require remedial action under any applicable law, ordinance, rule, regulation,
order, judgment, decree or permit, except for any violation or remedial action
which would not have, or could not be reasonably likely to have, individually or
in the aggregate with all such violations and remedial actions, a Material
Adverse Effect; there has been no spill, discharge, leak, emission, injection,
escape, dumping or release of any kind onto such property or into the
environment surrounding such property of any toxic wastes, medical wastes, solid
wastes, hazardous wastes or hazardous substances due to or caused by the Company
or any of its subsidiaries or with respect to which the Company or any of its
subsidiaries has knowledge, except for any such spill, discharge, leak,
emission, injection, escape, dumping or release which would not have or would
not be reasonably likely to have, individually or in the aggregate with all such
spills, discharges, leaks, emissions, injections, escapes, dumpings and
releases, a Material Adverse Effect; and the terms “hazardous wastes,” “toxic
wastes,” “solid wastes,” “hazardous substances” and “medical wastes” shall have
the meanings specified in any applicable local, state, federal and foreign laws
or regulations with respect to environmental protection.

(ee)    Compliance With ERISA. (i) The Company and its subsidiaries and each
Plan (defined below) are in compliance in all material respects with all
applicable provisions of the Employee Retirement Income Security Act of 1974, as
amended, including the regulations and published interpretations thereunder
(“ERISA”), and each employee benefit plan (within the meaning of Section 3(3) of
ERISA) for which the Company or (i) any member of its “controlled group” (within
the meaning of Section 414 of the Internal Revenue Code of 1986, as amended,
including the regulations and published interpretations thereunder (the “Code”
and a “Plan,” respectively)), or (ii) any entity under common control with the
Company within the meaning of Section 4001(a)(14) of ERISA could have any
liability has been maintained in material compliance with its terms and the
requirements of any applicable statutes, order, rules and regulations including,
but not limited to ERISA, the Code, and any other applicable non-U.S. statutes,
orders, rules and regulations that are similar to ERISA or the Code
(collectively, “Other Plan Laws”); (ii) no “reportable event” (as defined in
Section 4043(c) of ERISA) has occurred or is reasonably expected to occur with
respect to any Plan which is a “pension benefit plan” (as defined in
Section 3(2) of ERISA); (iii) no non-exempt “prohibited transaction” (within the
meaning of Section 4975 of the Code or Section 406 of ERISA) has occurred with
respect to any Plan; (iv) the Company and its subsidiaries have not incurred nor
reasonably expect to incur liability under Title IV of ERISA with respect to
termination of, or withdrawal from, any Plan; (v) there has been no failure by
any Plan to satisfy the minimum funding standards (within the meaning of
Section 412 of the Code or Section 302 of ERISA) applicable to such Plan,
whether or not waived; (vi) no Plan subject to Title IV of ERISA is, or is
reasonably expected to be, in “at risk status” (within the meaning of
Section 303(i) of ERISA) or “endangered status” or “critical status” (within the
meaning of Section 305 of ERISA); (vii) with respect to any Plan that is
required to be funded the fair market value of the assets of each such Plan

 

13



--------------------------------------------------------------------------------

exceeds the present value of all benefits accrued under such Plan (determined
based on those assumptions used to fund such Plan); and (viii) each Plan that is
intended to be qualified under Section 401(a) of the Code or the applicable
provisions of Other Plan Laws is so qualified and nothing has occurred, whether
by action or by failure to act, which would cause the loss of such
qualification.

(ff)    Disclosure Controls. The Company has established and maintains
disclosure controls and procedures (as such term is defined in Rule 13a-15(e)
under the Exchange Act), which (i) are designed to ensure that material
information relating to the Company, including its consolidated subsidiaries, is
made known to the Company’s principal executive officer and its principal
financial officer or persons performing similar functions by others within the
Company, particularly during the periods in which the periodic reports required
under the Exchange Act are being prepared; (ii) have been evaluated for
effectiveness as of December 31, 2018; and (iii) are effective in all material
respects to perform the functions for which they were established. Based on the
evaluation of its disclosure controls and procedures as of December 31, 2018,
the Company is not aware of (i) any significant deficiency in the design or
operation of internal controls which could adversely affect the Company’s
ability to record, process, summarize and report financial data or any material
weaknesses in internal controls that has not been remedied or (ii) any fraud,
whether or not material, that involves management or other employees who have a
significant role in the Company’s internal controls. Since the date of the most
recent evaluation of such disclosure controls and procedures, there have been no
significant changes in internal controls or in other factors that could
significantly affect internal controls, including any corrective actions with
regard to significant deficiencies and material weaknesses.

(gg)    Accounting Controls. The Company and its subsidiaries have a system of
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of its consolidated financial statements in conformity with GAAP and
to maintain accountability for assets; (iii) access to assets is permitted only
in accordance with management’s general or specific authorization;
(iv) interactive data in eXtensbile Business Reporting Language included or
incorporated by reference in the Time of Sale Information and the Final Offering
Memorandum is prepared in accordance with the Commission’s rules and guidelines
applicable thereto and (v) the reported accountability for assets is compared
with existing assets at reasonable intervals and appropriate action is taken
with respect to any differences.

(hh)    Insurance. The Company and each of its subsidiaries carry, or are
covered by, insurance in such amounts and covering such risks as is adequate for
the conduct of their respective businesses and the value of their respective
properties and as is customary for companies engaged in similar businesses in
similar industries.

(ii)    Solvency. On the Closing Date and immediately after giving effect to the
issuance of the Securities and the consummation of the other transactions
related thereto as described in each of the Time of Sale Information and the
Final Offering

 

14



--------------------------------------------------------------------------------

Memorandum, the Company will be Solvent. As used in this paragraph, the term
“Solvent” means, with respect to a particular date, that on such date (i) the
present fair market value (or present fair saleable value) of the assets of the
Company is not less than the total amount required to pay the probable
liabilities of the Company on its total existing debts and other liabilities
(including contingent liabilities, computed at the amount that, in light of all
of the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability) as they
become absolute and matured; (ii) the Company is able to realize upon its assets
and pay its debts and other liabilities (including such contingent liabilities)
as they mature and become due in the normal course of business; (iii) assuming
consummation of the issuance of the Securities as contemplated by this
Agreement, the Time of Sale Information and the Final Offering Memorandum, the
Company has not incurred, and does not propose to incur, debts that would be
beyond its ability to pay as such debts and other liabilities mature; (iv) the
Company is not engaged in any business or transaction, and does not propose to
engage in any business or transaction, for which its property would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which the Company is engaged; and (v) the Company is
not a defendant in any civil action that would result in a judgment that the
Company is or would become unable to satisfy.

(jj)    No Restrictions on Subsidiaries. Except as described in the Time of Sale
Information or the Final Offering Memorandum, no subsidiary of the Company is
currently prohibited, directly or indirectly, under any agreement or other
instrument to which it is a party or is subject, from paying any dividends to
the Company, from making any other distribution on such subsidiary’s capital
stock or similar ownership interest, from repaying to the Company any loans or
advances to such subsidiary from the Company or from transferring any of such
subsidiary’s properties or assets to the Company or any other subsidiary of the
Company.

(kk)    Rule 144A Eligibility. On the Closing Date, the Securities will not be
of the same class as securities listed on a national securities exchange
registered under Section 6 of the Exchange Act or quoted in an automated
inter-dealer quotation system; and each of the Preliminary Offering Memorandum
and the Final Offering Memorandum, as of its respective date, contains or will
contain all the information that, if requested by a prospective purchaser of the
Securities, would be required to be provided to such prospective purchaser
pursuant to Rule 144A(d)(4) under the Securities Act.

(ll)    No Integration. Neither the Company nor any of its affiliates (as
defined in Rule 501(b) of Regulation D) has, directly or through any agent,
sold, offered for sale, solicited offers to buy or otherwise negotiated in
respect of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act.

(mm)    No General Solicitation or Directed Selling Efforts. None of the
Company, any of its affiliates or any other person acting on its or their behalf
(other than the Initial Purchasers, as to which no representation is made) has
(i) solicited offers for, or offered

 

15



--------------------------------------------------------------------------------

or sold, the Securities by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) of Regulation D or in any manner
involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act or (ii) engaged in any directed selling efforts within the
meaning of Regulation S under the Securities Act (“Regulation S”), and all such
persons have complied with the offering restrictions requirement of Regulation
S.

(nn)    Securities Law Exemptions. Assuming the accuracy of the representations
and warranties of the Initial Purchasers contained in Section 2(a) (including
Annex C hereto), it is not necessary, in connection with the issuance and sale
of the Securities to the Initial Purchasers and the offer, resale and delivery
of the Securities by the Initial Purchasers in the manner contemplated by this
Agreement, the Time of Sale Information and the Final Offering Memorandum, to
register the Securities under the Securities Act or to qualify the Indenture
under the Trust Indenture Act.

(oo)    No Broker’s Fees. Neither the Company nor any of its subsidiaries is a
party to any contract, agreement or understanding with any person (other than
this Agreement) that would give rise to a valid claim against any of them or any
Initial Purchaser for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Securities.

(pp)    No Stabilization. Neither the Company, nor to its knowledge, any of its
affiliates, has taken or may take, directly or indirectly, any action designed
to cause or result in, or which has constituted or which might reasonably be
expected to constitute, the stabilization or manipulation of the price of the
Securities.

(qq)    Margin Rules. Neither the issuance, authentication, sale and delivery of
the Securities nor the application of the proceeds thereof by the Company as
described in each of the Time of Sale Information and the Final Offering
Memorandum will violate Regulation T, U or X of the Board of Governors of the
Federal Reserve System or any other regulation of such Board of Governors.

(rr)    Sarbanes-Oxley Act. The Company is and, to the knowledge of the Company,
the Company’s directors and officers (in their capacities as such) are in
compliance in all material respects with any applicable provision of the U.S.
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith.

(ss)    No Unlawful Payments. Neither the Company nor any of its subsidiaries,
nor, to the knowledge of the Company, any director, officer or employee of the
Company or any of its subsidiaries, or any agent, affiliate or other person
associated with or acting on behalf of the Company or any of its subsidiaries
has (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity;
(ii) made or taken an act in furtherance of an offer, promise or authorization
of any direct or indirect unlawful payment or benefit to any foreign or domestic
government official or employee, including of any government-owned or controlled
entity or of a public international organization, or any person acting in an
official capacity for or on behalf of any of the foregoing, or any political
party or

 

16



--------------------------------------------------------------------------------

party official or candidate for political office; (iii) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977, as
amended, or any applicable law or regulation implementing the OECD Convention on
Combating Bribery of Foreign Public Officials in International Business
Transactions, or committed an offence under the Bribery Act 2010 of the United
Kingdom, or any other applicable anti-bribery or anti-corruption law
(collectively, “Anti-Corruption Laws”); or (iv) made, offered, agreed, requested
or taken an act in furtherance of any unlawful bribe or other unlawful benefit,
including, without limitation, any rebate, payoff, influence payment, kickback
or other unlawful or improper payment or benefit. The Company will not directly
or, to its knowledge, indirectly, use the proceeds of the offering of the
Securities, or lend, contribute or otherwise make available such proceeds to any
subsidiary or joint venture partner, or other person in violation of
Anti-Corruption Laws. The Company and its subsidiaries have instituted, maintain
and enforce, and will continue to maintain and enforce, policies and procedures
designed to promote and ensure compliance with all applicable anti-bribery and
anti-corruption laws.

(tt)    Anti-Money Laundering. The operations of the Company and its
subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions to which the Company or any of its subsidiaries
are subject, the rules and regulations thereunder and any related or similar
rules, regulations or guidelines, issued, administered or enforced by any
governmental agency having jurisdiction over the Company or any of its
subsidiaries (collectively, the “Money Laundering Laws”) and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

(uu)    Sanctions. As of the date hereof, the Company, and its subsidiaries are
in compliance with Sanctions, and to the knowledge of the Company and its
subsidiaries their respective directors, officers, employees and agents are also
in compliance with Sanctions as pertains to their conduct for or on behalf of
the Company or its subsidiaries. None of the Company, any of its subsidiaries or
to the knowledge of the Company or any of its subsidiaries any of their
respective directors, officers, or employees is a Sanctioned Person. The Company
will not directly or, to its knowledge, indirectly, use the proceeds of the
offering of the Securities, or lend, contribute or otherwise make available such
proceeds to any other person to fund activities or business (i) of or with any
Sanctioned Person, (ii) in or with any Sanctioned Country, or (iii) in any other
manner that will, to the Company’s knowledge, result in a violation by any
person of Sanctions. “Sanctions” means economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by the U.S.
government, including those administered by the Office of Foreign Assets Control
of the U.S. Department of the Treasury (“OFAC”) or the U.S. Department of State,
or other U.S. federal sanctions authority applicable to the Company or its
subsidiaries. “Sanctioned Country” means a country or territory which is the
subject or target of country-wide embargo administered by OFAC. As of the date
hereof, each of Crimea,

 

17



--------------------------------------------------------------------------------

Cuba, Iran, Syria and North Korea is a Sanctioned Country. “Sanctioned Person”
means (a) any person listed in any Sanctions-related list of designated persons
or (b) any person the Company knew or should have known was controlled by any
such Person. For the past five years, the Company and its subsidiaries have not
knowingly engaged in, and are not now knowingly engaged in, any dealings or
transactions with any Sanctioned Person or with any Sanctioned Country.

(vv)    Florida Law. The Company has complied with all provisions of
Section 517.075, Florida Statutes (Chapter 92-198, Laws of Florida, as amended)
relating to doing business with the Government of Cuba or with any person or
affiliate located in Cuba.

(ww)    XBRL. The interactive data in eXtensbile Business Reporting Language
included or incorporated by reference in the Time of Sale Information and the
Final Offering Memorandum fairly presents the information called for in all
material respects and is prepared in accordance with the Commission’s rules and
guidelines applicable thereto.

(xx)    Industry Data. The industry-related, tower-related and customer-related
data and estimates included or incorporated by reference in the Time of Sale
Information and the Final Offering Memorandum are based on or derived from
sources which the Company believes to be reliable and accurate.

(yy)    Cybersecurity; Data Protection. Except as would not reasonably be
expected to have a Material Adverse Effect, (i) the Company and its
subsidiaries’ information technology assets and equipment, computers, systems,
networks, hardware, software, websites, applications, and databases
(collectively, “IT Systems”) are adequate for, and operate and perform as
required in connection with the operation of the business of the Company and its
subsidiaries as currently conducted and (ii) to the knowledge of the Company,
the IT Systems are free and clear of all material bugs, errors, defects, Trojan
horses, time bombs, malware and other corruptants. The Company and its
subsidiaries have implemented and maintained commercially reasonable controls,
policies, procedures, and safeguards to maintain and protect their material
confidential information and the integrity and security of all IT Systems and
data (including all personal, personally identifiable, sensitive, confidential
or regulated data (“Personal Data”)) used in connection with their businesses.
The Company and each of its subsidiaries maintain commercially reasonable
disaster recovery and business continuity plans, procedures and facilities.
Except as would not reasonably be expected to have a Material Adverse Effect,
there have been no breaches, violations or unauthorized uses of or accesses to
the IT Systems or Personal Data (collectively, “Security Incidents”), nor any
Security Incidents under internal review or investigations. Except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, the Company and its subsidiaries are presently in compliance
with all applicable laws or statutes and all judgments, orders, rules and
regulations of any court or arbitrator or governmental or regulatory authority,
internal policies and contractual obligations relating to the privacy and
security of IT Systems and Personal Data and to the protection of such IT
Systems and Personal Data from unauthorized use, access, misappropriation or
modification.

 

18



--------------------------------------------------------------------------------

4.    Further Agreements of the Company. The Company covenants and agrees with
the Initial Purchasers that:

(a)    Delivery of Copies. The Company will deliver to the Initial Purchasers,
without charge, as many copies of the Preliminary Offering Memorandum, any other
Time of Sale Information, any Issuer Written Communication and the Final
Offering Memorandum (including all amendments and supplements thereto) as the
Representative may reasonably request.

(b)    Offering Memorandum, Amendments or Supplements. Before finalizing the
Preliminary Offering Memorandum or making or distributing any amendment or
supplement to any of the Time of Sale Information or the Final Offering
Memorandum, the Company will furnish to the Representative and counsel for the
Initial Purchasers a copy of the proposed Preliminary or Final Offering
Memorandum or such amendment or supplement for review, and will not distribute
any such proposed Preliminary or Final Offering Memorandum, amendment or
supplement to which the Representative reasonably objects.

(c)    Additional Written Communications. Before using, authorizing, approving
or referring to any Issuer Written Communication, the Company will furnish to
the Representative and counsel for the Initial Purchasers a copy of such written
communication for review and will not use, authorize, approve or refer to any
such written communication to which the Representative reasonably objects.

Prior to the Closing Date, the Company will not issue any press release or other
communication directly or indirectly or hold any press conference with respect
to the Company, its condition, financial or otherwise, or earnings, business
affairs or business prospects (except for routine oral marketing communications
in the ordinary course of business and consistent with the past practices of the
Company and of which the Representative is notified), without the prior written
consent of the Representative, unless in the judgment of the Company and its
counsel, and after notification to the Representative, such press release or
communication is required by law.

(d)    Notice to the Initial Purchasers. The Company will advise the
Representative promptly, and confirm such advice in writing, (i) of the
occurrence of any event which makes any statement of a material fact made in any
of the Time of Sale Information, any Issuer Written Communication or the Final
Offering Memorandum (as then amended or supplemented) untrue or which requires
the making of any additions to or changes in any of the Time of Sale
Information, any Issuer Written Communication or the Final Offering Memorandum
(as then amended or supplemented) in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
(ii) of the issuance by any governmental or regulatory authority of

 

19



--------------------------------------------------------------------------------

any order preventing or suspending the use of any of the Time of Sale
Information, any Issuer Written Communication or the Final Offering Memorandum
or the initiation or, to the best knowledge of the Company, threatening of any
proceeding for that purpose; and (iii) of the receipt by the Company of any
notice with respect to any suspension of the qualification of the Securities for
offer and sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose; and the Company will use its reasonable best
efforts to prevent the issuance of any such order preventing or suspending the
use of any of the Time of Sale Information, any Issuer Written Communication or
the Final Offering Memorandum or suspending any such qualification of the
Securities and, if any such order is issued, will obtain as soon as possible the
withdrawal thereof.

(e)    Ongoing Compliance of the Time of Sale Information and the Final Offering
Memorandum. (1) If at any time prior to the Closing Date (i) any event shall
occur or condition shall exist as a result of which any of the Time of Sale
Information as then amended or supplemented would include any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading or (ii) it is necessary to amend or supplement any of the
Time of Sale Information to comply with law, the Company will immediately notify
the Initial Purchasers thereof and forthwith prepare and, subject to paragraph
(b) above, furnish to the Initial Purchasers such amendments or supplements to
any of the Time of Sale Information (or any document to be filed with the
Commission and incorporated by reference therein) as may be necessary so that
the statements in any of the Time of Sale Information as so amended or
supplemented (including, if applicable, such document to be incorporated by
reference therein) will not, in light of the circumstances under which they were
made, be misleading or so that the Time of Sale Information will comply with
law, and (2) if at any time prior to the completion of the resale of the
Securities by the Initial Purchasers (i) any event shall occur or condition
shall exist as a result of which the Final Offering Memorandum as then amended
or supplemented would include any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances existing when the Final Offering Memorandum is
delivered to a purchaser, not misleading or (ii) it is necessary to amend or
supplement the Final Offering Memorandum to comply with law, the Company will
immediately notify the Initial Purchasers thereof and forthwith prepare and,
subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to the Final Offering Memorandum (or any document to
be filed with the Commission and incorporated by reference therein) as may be
necessary so that the statements in the Final Offering Memorandum as so amended
or supplemented (including, if applicable, such document to be incorporated by
reference therein) will not, in the light of the circumstances existing when the
Final Offering Memorandum is delivered to a purchaser, be misleading or so that
the Final Offering Memorandum will comply with law.

(f)    Blue Sky Compliance. The Company will qualify the Securities for offer
and sale under the securities or Blue Sky laws of such jurisdictions as the
Representative shall reasonably request and will continue such qualifications in
effect

 

20



--------------------------------------------------------------------------------

so long as required for the offering and resale of the Securities; provided that
the Company shall not be required to (i) qualify as a foreign corporation in any
such jurisdiction where it would not otherwise be required to so qualify,
(ii) file any general consent to service of process in any such jurisdiction or
(iii) subject itself to taxation in any such jurisdiction if it is not otherwise
so subject.

(g)    Use of Proceeds. The Company will apply the net proceeds from the sale of
the Securities as described in each of the Time of Sale Information and the
Final Offering Memorandum under the heading “Use of Proceeds.”

(h)    Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company will, during any period in which the Company is not
subject to and in compliance with Section 13 or 15(d) of the Exchange Act,
furnish to holders of the Securities and prospective purchasers of the
Securities designated by such holders, upon the request of such holders or such
prospective purchasers, the information required to be delivered pursuant to
Rule 144A(d)(4) under the Securities Act.

(i)    DTC. The Company will assist the Initial Purchasers in arranging for the
Securities to be eligible for clearance and settlement through The Depository
Trust Company (“DTC”).

(j)    No Resales by the Company. During the one-year period from the Closing
Date, the Company will not, and will not permit any of its affiliates (as
defined in Rule 144 under the Securities Act) to, resell any of the Securities
that have been acquired by any of them, except for Securities purchased by the
Company or any of its affiliates and resold in a transaction registered under
the Securities Act.

(k)    No Integration. Neither the Company nor any of its affiliates (as defined
in Rule 501(b) of Regulation D) or any other person acting on its or their
behalf (other than the Initial Purchasers, as to which no covenant is given)
will, directly or through any agent, sell, offer for sale, solicit offers to buy
or otherwise negotiate in respect of, any security (as defined in the Securities
Act), that is or will be integrated with the sale of the Securities in a manner
that would require registration of the Securities under the Securities Act.

(l)    No General Solicitation or Directed Selling Efforts. Neither the Company
nor any of its affiliates or any other person acting on its or their behalf
(other than the Initial Purchasers, as to which no covenant is given) will
(i) solicit offers for, or offer or sell, the Securities by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act; or (ii) offer, sell, contract to sell or
otherwise dispose of, directly or indirectly, any securities under circumstances
where such offer, sale, contract or disposition would cause the exemption
afforded by Section 4(a)(2) of the Securities Act to cease to be applicable to
the offering and sale of the Securities as contemplated by this Agreement, any
of the Time of Sale Information and the Final Offering Memorandum; or
(iii) engage in any directed selling efforts within the meaning of Regulation S,
and all such persons will comply with the offering restrictions requirement of
Regulation S.

 

21



--------------------------------------------------------------------------------

(m)    No Stabilization. Neither the Company nor to its knowledge, any of its
affiliates, will take, directly or indirectly, any action designed to or that
could reasonably be expected to cause or result in any stabilization or
manipulation of the price of the Securities and neither the Company nor any of
its affiliates has taken or will take, directly or indirectly, any action
prohibited by Regulation M under the Exchange Act in connection with the
offering of the Securities.

(n)    Clear Market. During the period from the date hereof through and
including the date that is forty-five (45) calendar days after the date hereof,
the Company will not, without the prior written consent of the Representative,
offer, sell, contract to sell or otherwise dispose of any debt securities issued
or guaranteed by the Company or its subsidiaries and having a tenor of more than
one year.

(o)    No Action. The Company will not initiate any action prior to the Closing
Date which would require any of the Time of Sale Information or the Final
Offering Memorandum to be amended or supplemented pursuant to Section 4(e).

5.    Certain Agreements of the Initial Purchasers. Each Initial Purchaser
hereby severally represents and agrees that it has not and will not use,
authorize use of, refer to, or participate in the planning or use of, any
written communication that constitutes an offer to sell or the solicitation of
an offer to buy the Securities other than (i) the Time of Sale Information and
the Final Offering Memorandum, (ii) a written communication that contains no
“issuer information” (as defined in Rule 433(h)(2) under the Securities Act)
that was not included (including through incorporation by reference) in the Time
of Sale Information or the Final Offering Memorandum, (iii) any written
communication listed on Annex A or prepared pursuant to Section 4(c) above,
(iv) any written communication prepared by the Initial Purchasers and approved
by the Company in advance in writing or (v) any written communication relating
to or that contains the terms of the Securities and/or other information that
was included or incorporated by reference in the Time of Sale Information or the
Final Offering Memorandum.

6.    Conditions of Initial Purchasers’ Obligations. The obligation of each
Initial Purchaser to purchase the Securities on the Closing Date as provided
herein is subject to the performance by the Company of its covenants and other
obligations hereunder and to the following additional conditions:

(a)    Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct on the date hereof and on and
as of the Closing Date; and the statements of the Company and its officers made
in any certificates delivered pursuant to this Agreement shall be true and
correct on and as of the Closing Date.

 

22



--------------------------------------------------------------------------------

(b)    The Time of Sale Information and Final Offering Memorandum. The Time of
Sale Information and the Final Offering Memorandum (and any amendments or
supplements thereto) shall have been printed and copies distributed to the
Initial Purchasers as promptly as practicable on or following the date of this
Agreement or at such other date and time as to which the Representative may
agree. If any event shall have occurred that requires the Company under
Section 4(e) to prepare an amendment or supplement to any of the Time of Sale
Information and the Final Offering Memorandum, such amendment or supplement
shall have been prepared, the Representative shall have been given a reasonable
opportunity to comment thereon, and copies thereof shall have been delivered to
the Initial Purchasers reasonably in advance of the Closing Date.

(c)    Ongoing Compliance of the Time of Sale Information and Final Offering
Memorandum. The Initial Purchasers shall not have discovered and disclosed to
the Company (1) on or prior to the Closing Date that any of the Time of Sale
Information contains an untrue statement of fact which, in the opinion of
counsel for the Initial Purchasers, is material or omits to state any fact
which, in the opinion of such counsel, is material and is necessary to make the
statements therein not misleading and (2) on or prior to the Closing Date that
the Final Offering Memorandum (and any amendments or supplements thereto)
contains an untrue statement of fact which, in the opinion of counsel for the
Initial Purchasers, is material or omits to state any fact which, in the opinion
of such counsel, is material and necessary to make the statements therein not
misleading.

(d)    Required Corporate Actions. All corporate proceedings and other legal
matters incident to the authorization, form and validity of the Transaction
Documents, the Time of Sale Information and the Final Offering Memorandum (and
any amendments or supplements thereto), and all other legal matters relating to
the Transaction Documents and the transactions contemplated thereby shall be
reasonably satisfactory in all material respects to counsel for the Initial
Purchasers, and the Company shall have furnished to such counsel all documents
and information that they may reasonably request to enable them to pass upon
such matters.

(e)    No Downgrade. Subsequent to the execution and delivery of this Agreement
(i) no downgrading shall have occurred in the rating accorded the Securities or
any other debt securities issued or guaranteed by the Company or its
subsidiaries by any “nationally recognized statistical rating organization,” as
such term is defined under Section 3(a)(62) of the Exchange Act and (ii) no such
organization shall have publicly announced that it has under surveillance or
review, with possible negative implications, or has changed its outlook with
respect to its rating of the Securities or any other debt securities issued or
guaranteed by the Company or its subsidiaries.

(f)    No Material Adverse Change. (i) Neither the Company nor any of its
subsidiaries shall have sustained since the date of the latest audited financial
statements included or incorporated by reference in the Time of Sale Information
and the Final Offering Memorandum (exclusive of any amendment or supplement
thereto) any loss or interference with its business from fire, explosion, flood
or other calamity,

 

23



--------------------------------------------------------------------------------

whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, otherwise than as set forth or
contemplated in the Time of Sale Information and the Final Offering Memorandum
or (ii) otherwise than as set forth or contemplated in the Time of Sale
Information and the Final Offering Memorandum (exclusive of any amendment or
supplement thereto), since the date of the Preliminary Offering Memorandum,
there shall not have been any change in the capital stock or long-term debt of
the Company or its subsidiaries or any change, or any development involving a
prospective change, that would have, individually or in the aggregate, a
Material Adverse Effect, the effect of which, in any such case described in
clause (i) or (ii), is, in the judgment of the Representative, so material and
adverse as to make it impracticable or inadvisable to proceed with the payment
for and delivery of the Securities being delivered on the Closing Date on the
terms and in the manner contemplated by this Agreement, the Time of Sale
Information and the Final Offering Memorandum (exclusive of any amendment or
supplement thereto).

(g)    Officers’ Certificates. The Initial Purchasers shall have received on and
as of the Closing Date (1) a certificate of the Company’s chief executive
officer or president and chief financial officer stating that (i) such officers
have carefully reviewed the Time of Sale Information and the Final Offering
Memorandum; (ii) to the best knowledge of such officers, the Time of Sale
Information, at the time of sale and at the Closing Date, did not, and the Final
Offering Memorandum, as of its date and at the Closing Date, did not include any
untrue statement of a material fact and did not omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, and since the date of each of the
Time of Sale Information and the Final Offering Memorandum, no event has
occurred which should have been set forth in a supplement or amendment to any of
the Time of Sale Information and the Final Offering Memorandum so that the Time
of Sale Information and the Final Offering Memorandum (as so amended or
supplemented) would not include any untrue statement of a material fact and
would not omit to state a material fact necessary to make the statements
therein, under the light of the circumstances under which they were made, not
misleading; and (iii) as of the Closing Date the representations and warranties
of the Company in this Agreement are true and correct, the Company has complied
with all agreements and satisfied all conditions on its part to be performed or
satisfied hereunder at or prior to the Closing Date and (2) a certificate of the
Company’s chief financial officer, on the date of this Agreement and on the
Closing Date, substantially in the form of the attached hereto as Annex E.

(h)    Comfort Letters. On the date of this Agreement and on the Closing Date
Ernst & Young LLP shall have furnished to the Initial Purchasers, at the request
of the Company, letters, dated the respective dates of delivery thereof and
addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Initial Purchasers, containing statements and information of
the type customarily included in accountants’ “comfort letters” to underwriters
with respect to the financial statements and certain financial information
contained or incorporated by reference in each of the Time of Sale Information
and the Final Offering Memorandum; provided that the letters delivered on the
date of this Agreement and on the Closing Date shall use a “cut-off” date no
more than three (3) Business Days prior to the date of this Agreement and such
Closing Date, respectively.

 

24



--------------------------------------------------------------------------------

(i)    Opinion and 10b-5 Statement of Counsel for the Company. Greenberg
Traurig, P.A., counsel for the Company, shall have furnished to the Initial
Purchasers, at the request of the Company, their written opinion and negative
assurance statement, dated the Closing Date and addressed to the Initial
Purchasers, in form and substance reasonably satisfactory to the Initial
Purchasers, to the effect set forth in Annex D hereto.

(j)    Opinion and 10b-5 Statement of Counsel for the Initial Purchasers. The
Initial Purchasers shall have received on and as of the Closing Date an opinion
and negative assurance statement of Simpson Thacher & Bartlett LLP, counsel for
the Initial Purchasers, with respect to such matters as the Initial Purchasers
may reasonably request, and such counsel shall have received such documents and
information as they may reasonably request to enable them to pass upon such
matters.

(k)    Opinion of FCC Counsel for the Company. Greenberg Traurig, P.A., FCC
counsel for the Company, shall have furnished to the Initial Purchasers, at the
request of the Company, their written opinion, dated the Closing Date and
addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Initial Purchasers.

(l)    No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date, prevent the issuance or sale of the Securities; and no
injunction or order of any federal, state or foreign court shall have been
issued that would, as of the Closing Date, prevent the issuance or sale of the
Securities.

(m)    No Rule 144A or Regulation S Invalidation. There shall not have occurred
any invalidation of Rule 144A or Regulation S under the Securities Act by any
court or withdrawal or proposed withdrawal of any rule or regulation under the
Securities Act or the Exchange Act by the Commission or any amendment or
proposed amendment thereof by the Commission which in the judgment of the
Representative would materially impair the ability of the Initial Purchasers to
purchase, hold or effect resales of the Securities contemplated hereby.

(n)    Good Standing. The Representative shall have received on and as of the
Closing Date satisfactory evidence of the good standing of the Company and its
subsidiaries listed on Schedule 2 in their respective jurisdictions of
incorporation or formation and their good standing as foreign entities in such
other jurisdictions as the Representative may reasonably request, in each case
in writing or any standard form of telecommunication from the appropriate
governmental authorities of such jurisdictions.

(o)    Supplemental Indenture and Securities. The Supplemental Indenture shall
have been duly executed and delivered by the Company and the Trustee, and the
Securities shall have been duly executed and delivered by the Company and duly
authenticated by the Trustee.

 

25



--------------------------------------------------------------------------------

(p)    Registration Rights Agreement. The Initial Purchasers shall have received
a counterpart of the Registration Rights Agreement that shall have been executed
and delivered by a duly authorized officer of the Company.

(q)    DTC. The Securities shall be eligible for clearance and settlement
through DTC.

(r)    No Default. There shall exist at and as of the Closing Date no conditions
that would constitute a default (or an event that with notice or the lapse of
time, or both, would constitute a default) under (i) the Second Amended and
Restated Credit Agreement, dated as of February 7, 2014, among SBA Senior
Finance II LLC, as borrower and the several lenders from time to time parties
thereto, as amended, supplemented or otherwise modified from time to time,
including pursuant to the 2018 Refinancing Amendment, dated as of April 11,
2018, (ii) the Second Amended and Restated Guarantee and Collateral Agreement,
dated as of February 7, 2014, among SBA Communications Corporation, SBA
Telecommunications, LLC, SBA Senior Finance, LLC, SBA Senior Finance II LLC and
certain of its subsidiaries, as identified in the Second Amended and Restated
Guarantee and Collateral Agreement, in favor of Toronto Dominion (Texas) LLC, as
administrative agent, as amended, supplemented or otherwise modified from time
to time, (iii) the Second Amended and Restated Loan and Security Agreement,
dated as of October 15, 2014, entered into among SBA Properties, LLC, the
additional borrowers party thereto and Midland Loan Services, as servicer on
behalf of Deutsche Bank Trust Company Americas, as trustee, as amended,
supplemented or otherwise modified from time to time, (iv) the Indenture, dated
as of July 1, 2014, between SBA Communications Corporation and U.S. Bank
National Association, as amended, supplemented or otherwise modified from time
to time, (v) the Indenture, dated as of August 15, 2016, between SBA
Communications Corporation and U.S. Bank National Association, as amended,
supplemented or otherwise modified from time to time or (vi) the Indenture,
dated as of October 13, 2017, between SBA Communications Corporation and U.S.
Bank National Association, as amended, supplemented or otherwise modified from
time to time.

(s)    Market Events. Subsequent to the execution and delivery of this Agreement
there shall not have occurred any of the following: (i) trading in securities
generally on the NYSE, the NASDAQ Global Select Market, the NASDAQ Global Market
or the American Stock Exchange or in the over-the-counter market, or trading in
any securities of the Company on any exchange or in the over-the-counter market,
shall have been suspended or minimum prices shall have been established on any
such exchange or such market by the Commission, by such exchange or by any other
regulatory body or governmental authority having jurisdiction, (ii) a material
disruption in securities settlement, payment or clearance services in the United
States, (iii) a banking moratorium shall have been declared by federal or state
authorities, (iv) any attack on, outbreak or escalation of hostilities or act of
terrorism involving the United States, any declaration of war by Congress or any
other national or international calamity, crisis or

 

26



--------------------------------------------------------------------------------

emergency if, in the judgment of the Representative, the effect of any such
attack, outbreak, escalation, act, declaration, calamity, crisis or emergency
makes it impractical or inadvisable to proceed with the completion of the
offering or sale of and payment for the Securities, or (v) the occurrence of any
other calamity, crisis (including without limitation as a result of terrorist
activities), or material adverse change in general economic, political or
financial conditions (or the effect of international conditions on the financial
markets in the United States shall be such) as to make it, in the judgment of
the Representative, impracticable or inadvisable to proceed with the public
offering, sale or delivery of the Securities being delivered on the Closing Date
on the terms and in the manner contemplated by this Agreement, the Time of Sale
Information and the Final Offering Memorandum or that, in the judgment of the
Representative, would materially and adversely affect the financial markets or
the markets for the Securities and/or debt securities.

(t)    Additional Documents. On or prior to the Closing Date, the Company shall
have furnished to the Representative such further certificates and documents as
the Representative may reasonably request.

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

7.    Indemnification and Contribution.

(a)    Indemnification of the Initial Purchasers. The Company agrees to
indemnify and hold harmless each Initial Purchaser, their respective affiliates,
directors and officers and each person, if any, who controls such Initial
Purchasers within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act, from and against any and all losses, claims, damages and
liabilities (including, without limitation, legal fees and other expenses
incurred in connection with any suit, action or proceeding or any claim
asserted, as such fees and expenses are incurred), joint or several, that arise
out of, or are based upon, any untrue statement or alleged untrue statement of a
material fact contained in the Preliminary Offering Memorandum, any of the other
Time of Sale Information, any Issuer Written Communication or the Final Offering
Memorandum (or any amendment or supplement thereto), in any materials or
information provided to investors by, or with the approval of, the Company in
connection with the marketing of the offering of the Securities or in any
information provided by the Company pursuant to Section 4(e), any omission or
alleged omission to state therein a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, in each case except insofar as such losses, claims,
damages or liabilities arise out of, or are based upon, any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with any Initial Purchasers’ Information.

(b)    Indemnification of the Company. Each Initial Purchaser agrees, severally
and not jointly, to indemnify and hold harmless the Company, each of its
subsidiaries,

 

27



--------------------------------------------------------------------------------

directors and officers and each person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act to the same extent as the indemnity set forth in paragraph (a) above, but
only with respect to any losses, claims, damages or liabilities that arise out
of, or are based upon, any untrue statement or omission or alleged untrue
statement or omission made in reliance upon and in conformity with any Initial
Purchasers’ Information furnished to the Company in writing by such Initial
Purchaser through the Representative expressly for use in the Preliminary
Offering Memorandum, any of the other Time of Sale Information, any Issuer
Written Communication or the Final Offering Memorandum (or any amendment or
supplement thereto).

(c)    Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above. If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the consent of the Indemnified Person, be counsel to the
Indemnifying Person) to represent the Indemnified Person and any others entitled
to indemnification pursuant to this Section 7 that the Indemnifying Person may
designate in such proceeding and shall pay the fees and expenses of such counsel
related to such proceeding, as incurred. In any such proceeding, any Indemnified
Person shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Person unless
(i) the Indemnifying Person and the Indemnified Person shall have mutually
agreed to the contrary; (ii) the Indemnifying Person has failed within a
reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; (iii) the Indemnified Person shall have reasonably concluded that there
may be legal defenses available to it that are different from or in addition to
those available to the Indemnifying Person; or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be reimbursed as they are incurred. Any such
separate firm for the Initial Purchasers, their respective affiliates, directors
and officers and any control persons of the Initial Purchasers shall be
designated in writing by the Initial Purchasers and any such separate firm for
the Company, its directors and officers and any control

 

28



--------------------------------------------------------------------------------

persons of the Company shall be designated in writing by the Company. The
Indemnifying Person shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, the Indemnifying Person agrees to
indemnify each Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. Notwithstanding the foregoing sentence,
if at any time an Indemnified Person shall have requested that an Indemnifying
Person reimburse the Indemnified Person for fees and expenses of counsel as
contemplated by this paragraph, the Indemnifying Person shall be liable for any
settlement of any proceeding effected without its written consent if (i) such
settlement is entered into more than thirty (30) calendar days after receipt by
the Indemnifying Person of such request and (ii) the Indemnifying Person shall
not have reimbursed the Indemnified Person in accordance with such request prior
to the date of such settlement. No Indemnifying Person shall, without the
written consent of the Indemnified Person, effect any settlement of any pending
or threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnification could have been sought hereunder by such
Indemnified Person, unless such settlement (x) includes an unconditional release
of such Indemnified Person, in form and substance reasonably satisfactory to
such Indemnified Person, from all liability on claims that are the subject
matter of such proceeding and (y) does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any
Indemnified Person.

(d)    Contribution. If the indemnification provided for in paragraphs (a) and
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company on the one hand and the Initial Purchasers on
the other from the offering of the Securities or (ii) if the allocation provided
by clause (i) is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) but also the relative fault of the Company on the one hand and the Initial
Purchasers on the other in connection with the statements or omissions that
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations. The relative benefits received by the Company
on the one hand and the Initial Purchasers on the other shall be deemed to be in
the same respective proportions as the net proceeds (before deducting expenses)
received by the Company from the sale of the Securities and the total discounts
and commissions received by the Initial Purchasers in connection therewith, as
provided in this Agreement, bear to the aggregate offering price of the
Securities. The relative fault of the Company on the one hand and the Initial
Purchasers on the other shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to the information
supplied by the Company or Initial Purchasers’ Information supplied by the
Initial Purchasers and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

 

29



--------------------------------------------------------------------------------

(e)    Limitation on Liability. The Company and the Initial Purchasers agree
that it would not be just and equitable if contribution pursuant to this
Section 7 were determined by pro rata allocation or by any other method of
allocation that does not take account of the equitable considerations referred
to in paragraph (d) above. The amount paid or payable by an Indemnified Person
as a result of the losses, claims, damages and liabilities referred to in
paragraph (d) above shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such Indemnified Person in
connection with any such action or claim. Notwithstanding the provisions of this
Section 7, in no event shall the Initial Purchasers be required to contribute
any amount in excess of the amount by which the total discounts and commissions
received by the Initial Purchasers with respect to the offering of the
Securities exceeds the amount of any damages that the Initial Purchasers have
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligations to contribute
pursuant to paragraph (d) above are several in proportion to their respective
purchase obligations hereunder and not joint.

(f)    Non-Exclusive Remedies. The remedies provided for in this Section 7 are
not exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.

8.    Defaulting Initial Purchasers. If, on the Closing Date, any Initial
Purchaser defaults in the performance of its obligations under this Agreement,
the remaining non-defaulting Initial Purchasers shall be obligated to purchase
the Securities that the defaulting Initial Purchasers agreed but failed to
purchase on such Closing Date in the respective proportions which the principal
amount of the Securities set forth opposite the name of each remaining
non-defaulting Initial Purchaser in Schedule 1 hereto bears to the aggregate
principal amount of the Securities set forth opposite the names of all the
remaining non-defaulting Initial Purchasers in Schedule 1 hereto; provided,
however, that the remaining non-defaulting Initial Purchasers shall not be
obligated to purchase any of the Securities on such Closing Date if the
aggregate principal amount of the Securities that the defaulting Initial
Purchaser or Initial Purchasers agreed but failed to purchase on such date
exceeds 9.09% of the aggregate principal amount of the Securities to be
purchased on such Closing Date and any remaining non-defaulting Initial
Purchaser shall not be obligated to purchase more than 110% of the principal
amount of the Securities that it agreed to purchase on such Closing Date
pursuant to the terms of Section 2. If the foregoing maximums are exceeded, the
remaining non-defaulting Initial Purchasers shall have the right, but shall not
be obligated, to purchase, in such proportion as may be agreed upon among them,
all the Securities to be purchased on such Closing Date. If the remaining
Initial Purchasers do not elect to purchase the principal amount of Securities
that the defaulting Initial Purchaser or Initial Purchasers agreed but failed to
purchase on such Closing Date this Agreement shall terminate without liability
on the part of any non-defaulting Initial Purchaser or the Company, except that
the Company will continue to be liable for the payment of expenses to the extent
set forth in Section 10. As used in this Agreement, the term

 

30



--------------------------------------------------------------------------------

“Initial Purchaser” includes, for all purposes of this Agreement unless the
context requires otherwise, any party not listed in Schedule 1 hereto that,
pursuant to this Section 8, purchases Securities that a defaulting Initial
Purchaser agreed but failed to purchase.

Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Company for damages caused by its default. If other
Initial Purchasers are obligated or agree to purchase the Securities of a
defaulting or withdrawing Initial Purchaser, either the remaining Initial
Purchasers or the Company may postpone the Closing Date for up to seven (7) full
Business Days in order to effect any changes that in the opinion of counsel for
the Company or counsel for the Initial Purchasers may be necessary in the Time
of Sale Information, the Final Offering Memorandum or in any other document or
arrangement.

9.    Termination. The obligations of the Initial Purchasers hereunder may be
terminated by the Initial Purchasers, in the absolute discretion of the Initial
Purchasers, by notice given to the Company prior to the delivery of and payment
for the Securities if, prior to that time, any of the events described in
Section 6(e), 6(f), 6(l), 6(m) and 6(s) shall have occurred.

10.    Payment of Expenses. (a) Whether or not the transactions contemplated by
this Agreement are consummated or this Agreement is terminated, the Company
agrees to pay or cause to be paid all costs and expenses incident to the
performance of its obligations hereunder, including without limitation, (i) the
costs incident to the authorization, issuance, sale, preparation and delivery of
the Securities and any taxes payable in that connection; (ii) the costs incident
to the preparation and printing of the Preliminary Offering Memorandum, any
Issuer Written Communication, any Time of Sale Information and the Final
Offering Memorandum (including all exhibits, amendments and supplements thereto)
and the distribution thereof; (iii) the costs of reproducing and distributing
each of the Transaction Documents; (iv) the fees and expenses of the Company’s
counsel and independent accountants; (v) the fees and expenses incurred in
connection with the registration or qualification and determination of
eligibility for investment of the Securities under the laws of such
jurisdictions as the Initial Purchasers may designate and the preparation,
printing and distribution of a Blue Sky Memorandum (including the related fees
and expenses of counsel for the Initial Purchasers not to exceed $15,000); (vi)
any fees charged by rating agencies for rating the Securities; (vii) the fees
and expenses of the Trustee and any paying agent (including related fees and
expenses of any counsel to such parties); (viii) all expenses and application
fees incurred in connection with the approval of the Securities for book-entry
transfer by DTC; and (ix) all expenses incurred by the Company in connection
with any “road show” presentation to potential investors.

(b)    If (i) this Agreement is terminated pursuant to Section 9 (other than due
to the events described in Section 6(l) and 6(m)), (ii) the Company for any
reason fails to tender the Securities for delivery to the Initial Purchasers or
(iii) the Initial Purchasers decline to purchase the Securities for any reason
permitted under this Agreement, the Company agrees to reimburse the Initial
Purchasers for all out-of-pocket costs and

 

31



--------------------------------------------------------------------------------

expenses (including the fees and expenses of their counsel) reasonably incurred
by the Initial Purchasers in connection with this Agreement and the proposed
purchase and resale of the Securities contemplated hereby.

11.    Persons Entitled to Benefit of Agreement. This Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
successors and any controlling persons referred to herein, and the affiliates,
officers and directors of the Initial Purchasers referred to in Section 7
hereof. Nothing in this Agreement is intended or shall be construed to give any
other person any legal or equitable right, remedy or claim under or in respect
of this Agreement or any provision contained herein. No purchaser of Securities
from the Initial Purchasers shall be deemed to be a successor merely by reason
of such purchase.

12.    Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company and the Initial
Purchasers contained in this Agreement or made by or on behalf of the Company or
the Initial Purchasers pursuant to this Agreement or any certificate delivered
pursuant hereto shall survive the delivery of and payment for the Securities and
shall remain in full force and effect, regardless of any termination of this
Agreement or any investigation made by or on behalf of the Company or the
Initial Purchasers.

13.    Compliance with USA Patriot Act. In accordance with the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), the Initial Purchasers are required to obtain, verify and record
information that identifies their respective clients, including the Company,
which information may include the name and address of their respective clients,
as well as other information that will allow the Initial Purchasers to properly
identify their respective clients.

14.    Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “Business Day” means any day
other than a Saturday, a Sunday or a day on which banking institutions in New
York, New York are authorized or required by law or executive order to remain
closed; (c) the term “subsidiary” has the meaning set forth in Rule 405 under
the Securities Act; and (d) the term “written communication” has the meaning set
forth in Rule 405 under the Securities Act.

15.    Initial Purchasers’ Information. The parties hereto acknowledge and agree
that, for all purposes of this Agreement, the Initial Purchasers’ Information
consists solely of the following information in the Time of Sale Information or
the Final Offering Memorandum: the statements in the third paragraph, the fourth
and fifth sentences of the thirteenth paragraph and the fifteenth paragraph
under “Plan of Distribution” in the Final Offering Memorandum.

16.    Miscellaneous. (a) Authority of the Representative. Any action by the
Initial Purchasers hereunder may be taken by the Representative on behalf of the
Initial Purchasers, and any such action taken by the Representative shall be
binding upon the Initial Purchasers.

 

32



--------------------------------------------------------------------------------

(b)    Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to the Initial Purchasers c/o Citigroup Global Markets
Inc., 388 Greenwich Street, New York, New York 10013, Attention: General Counsel
(Fax: (646) 291-1469) with a copy to Simpson Thacher & Bartlett LLP, 425
Lexington Avenue, New York, New York 10017; Attention: Risë Norman, Esq. (Fax:
(212) 455-2502). Notices to the Company shall be given to it at SBA
Communications Corporation, 8051 Congress Avenue, Boca Raton, Florida 33487;
Attention: Jeffrey A. Stoops (fax: (561) 997-0343) and Attention: Thomas P. Hunt
(fax: (561) 989-2941), with a copy to Greenberg Traurig, P.A., 401 East Las Olas
Boulevard Suite 2000, Fort Lauderdale, FL 33301; Attention: Kara L. MacCullough,
Esq. (fax: (954) 759-5521).

(c)    Governing Law. This Agreement and any claim, controversy or dispute
relating to or arising out of this Agreement shall be governed by and construed
in accordance with the law of the State of New York.

(d)    Recognition of the U.S. Special Resolution Regimes.

(i)    In the event that any Initial Purchaser that is a Covered Entity becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer
from such Initial Purchaser of this Agreement, and any interest and obligation
in or under this Agreement, will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if this Agreement,
and any such interest and obligation, were governed by the laws of the United
States or a state of the United States.

(ii)    In the event that any Initial Purchaser that is a Covered Entity or a
BHC Act Affiliate of such Initial Purchaser becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under this Agreement that
may be exercised against such Initial Purchaser are permitted to be exercised to
no greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if this Agreement were governed by the laws of the
United States or a state of the United States.

As used in this Section 16(d):

“BHC Act Affiliate” has the meaning assigned to the term “affiliate” in, and
shall be interpreted in accordance with,
12 U.S.C. § 1841(k).

“Covered Entity” means any of the following:

(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

33



--------------------------------------------------------------------------------

(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“U.S. Special Resolution Regime” means each of (i) the Federal Deposit Insurance
Act and the regulations promulgated thereunder and (ii) Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the regulations
promulgated thereunder.

(e)    Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument. The words “execution,” “signed,” “signature,” “delivery,”
and words of like import in or relating to this Agreement or any document to be
signed in connection with this Agreement shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, and the parties hereto
consent to conduct the transactions contemplated hereunder by electronic means.
“Electronic Signature” means an electronic sound, symbol or process attached to,
or associated with, a contract or other record and adopted by an individual,
partnership, limited liability company, corporation, trust or unincorporated
organization, or a government or agency or political subdivision thereof with
the intent to sign, authenticate or accept such contract or record.

(f)    Waiver of Jury Trial. Each of the parties hereto hereby waives any right
to trial by jury in any suit or proceeding arising out of or relating to this
Agreement.

(g)    Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

(h)    Headings. The headings herein are included for convenience of reference
only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.

 

34



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

Very truly yours, SBA COMMUNICATIONS CORPORATION By:  

/s/ Brendan T. Cavanagh

Name:   Brendan T. Cavanagh Title:   Executive Vice President and Chief
Financial Officer

[Signature Page to the Purchase Agreement]



--------------------------------------------------------------------------------

Accepted as of the date first written above:

CITIGROUP GLOBAL MARKETS INC.

 

By:  

  /s/ Scott Slavik

  Name:   Scott Slavik   Title:   Managing Director

Acting severally on behalf of themselves

and as Representative of the several

Initial Purchasers named on Schedule 1 hereto.

[Signature Page to the Purchase Agreement]



--------------------------------------------------------------------------------

Schedule 1

Initial Purchasers

 

Initial Purchasers

   Principal Amount
of Securities  

Citigroup Global Markets Inc.

   $ 225,000,000  

J.P. Morgan Securities LLC

     100,000,000  

Barclays Capital Inc.

     35,000,000  

Deutsche Bank Securities Inc.

     35,000,000  

Mizuho Securities USA LLC

     35,000,000  

TD Securities (USA) LLC

     35,000,000  

Wells Fargo Securities, LLC

     35,000,000  

Total

   $ 500,000,000     

 

 

 



--------------------------------------------------------------------------------

Schedule 2

Subsidiaries Providing Good Standing Certificates

SBA Telecommunications, LLC

SBA Senior Finance, LLC

SBA Senior Finance II LLC

SBA Guarantor LLC

SBA Holdings, LLC

SBA 2012 TC Assets, LLC

Brazil Shareholder I LLC